DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2 and 4 thru 11 have been entered into the record.  Claim 3 has been cancelled.
Response to Amendment
The amendments to Figure 6 and to the specification overcome all but one of the drawing objections and all of the specification objections from the previous office action (5/3/2022).  The only pending drawing objection is restated below in this office action.  The specification objections are withdrawn.
The amendments to claims 5 and 7 overcome the claim objection to claims 5 and 7 from the previous office action (5/3/2022).  The claim objections to claims 5 and 7 are withdrawn.  The claim objection to claim 10 is changed to a 112b rejection as stated below in this office action.
The amendment to claim 9 overcomes the 35 U.S.C. 112(a) rejection from the previous office action (5/3/2022).  The 35 U.S.C. 112(a) rejection is withdrawn.
The amendments to the claims overcome most of the 35 U.S.C. 112(b) rejections from the previous office action (5/3/2022).  The 35 U.S.C. 112(b) rejections are withdrawn with the exception of the 35 U.S.C. 112(b) rejections recited below in this office action.
Response to Arguments
Applicant's arguments filed 8/2/2022 regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. The applicant did not address the indefinite rejection of claim 3 when the limitations were moved into claim 1.  The .  Additionally, the objection to claim 10 was not addressed so the examiner has change the objection to a 112b rejection of claim 10.  And, in the applicant’s argument (page 8 in the Drawings section), the applicant states that the specification was amended to overcome the drawing objection to Figure 4B.  But the stated amendment was not included in the amendments to the specification.  Additionally, the described specification amendment would not overcome the drawing objection to Figure 4B.  In order to overcome the objection, the examiner suggest that the specification should be amended to match the current Figure 4B, “As long as it is determined in step S20 that the distance D1 is less than a threshold value (for example vehicle length + 2 m), it returns to step S19. If it is determined in step S20 that the distance D1 is greater than or equal to the threshold value (for example vehicle length+ 2 m), it continues to step S21 
Drawings
The drawings are objected to because in Figure 4B, a determination is made in step S20, a Yes determination continues to step S21 and a NO determination returns to step S19.  The description in the original specification (page 11 lines 12 thru 15) has the determination in step S19, a YES continues to step S20 and a NO returns to step S16.  It is unclear which description is correct or which parts are correct, either in the specification or in Figure 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4 thru 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claim 1 (line 25, and line 26) is a relative term which renders the claim indefinite.  The term "approximately" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The approximate values are indefinite because they be interpreted differently by different persons of ordinary skill in the art.  Approximately may mean, plus or minus 1 km/h (or any other km/h), or may mean plus or minus 1% (or any other percentage).  As an example, the approximately 10 km/h (claim 1 line 25 and line 26) may be 9 to 11 km/h or may be 9.9 to 10.1 km/h.  
Claim 7 recites the limitation "the assigned areas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if the “assigned areas” are the same as the “monitored areas” of claim 5.  Also, in claim 7 (line 2), the only other assigning is to assign monitoring units to the four areas.  This claim language does not support “the assigned areas” as claimed in line 4.
Claim 10 recites a “motor vehicle…according to Claim 1” (lines 2 and 3).  Claim 10 appears to be an apparatus claim (a motor vehicle), while claim 1 is a method claim.  If claim 10 is intended to be a dependent claim, then the preamble should recited, “The method according to Claim 1” (see claims 2 and 4 thru 9).  If claim 10 is an independent claim, then the claim language should include the limitations of the motor vehicle.  It is unclear whether claim 10 is a method claim or as an apparatus claim, and it is unclear if it is an independent claim or a dependent claim.
Allowable Subject Matter
Claim 11 is indicated as allowable.
Claims 1, 2 and 4 thru 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter over the prior art of record is based on the moving of previous indicated allowable subject matter limitations into the independent claim 1, and the new independent claim 11.  The reasons for indicating allowable subject matter are the same as recited int the previous office action (5/3/2022).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662